                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

KEITH LAMAR WILLIAMS,                  *
                                       *
       Plaintiff,                      *
                                       *
vs.                                    *   CIVIL ACTION NO. 19-00288-JB-B
                                       *
PAIGE HOWELL, et al.,                  *
                                       *
       Defendants.                     *

                                     JUDGMENT

       It   is   ORDERED,   ADJUDGED,      and   DECREED    that    Plaintiff’s

complaint be dismissed with prejudice for failure to state a claim

upon   which     relief   may   be   granted,    pursuant   to     28   U.S.C.   §

1915(e)(2)(B)(ii).

       DONE this 2nd of July, 2019.



                                             s/JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
